DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/772,451, filed on 04/30/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
CAMERA MODULE HAVING A REINFORCEMENT PORTION COUPLING A SURFACE OF A FIRST CIRCUIT BOARD AND A TERMINAL OF A SECOND CIRCUIT BOARD.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18 of U.S. Patent No. 10,958,813. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The similar limitation of claims 1-15, 18 of U.S. Patent No. 10,958,813 and limitations of claims 11-17, 19-20 of the instant application are compared as shown in the table below.

INSTANT APPLICATION
U.S. PATENT No. 10,958,813
1.      A camera module, comprising:
      a first circuit board comprising a first terminal;
        an image sensor disposed on the first circuit board;


         a lens moving device comprising a lens barrel disposed on the image sensor and a second circuit board comprising a second terminal;

          a soldering portion connecting the first terminal of the first circuit board and the second terminal of the second circuit board; and

           a coupling reinforcement portion coupling the lens moving device and the first circuit board;


          wherein the coupling reinforcement portion and the soldering portion are located opposite to each other with the lens moving device interposed therebetween.

2. The camera module of claim 1, comprising a filter disposed between the lens barrel and the image sensor.

1.        A camera module, comprising: 
      a first circuit board comprising a first terminal;  
         an image sensor disposed on the first circuit board;  
         a filter disposed on the image sensor;  
         a lens barrel disposed on the filter;  
         a lens moving device configured to move the lens barrel in a first direction and comprising a second circuit board comprising a second terminal;  
         a soldering portion disposed on one side of the lens moving device and connecting the first 
terminal of the first circuit board and the second terminal of the second circuit board; and 
         a coupling reinforcement portion disposed on another side of the lens moving device and coupling the lens moving device and the first 
circuit board, 
         wherein the coupling reinforcement portion and the soldering portion are disposed on opposite sides with respect to an optical axis of the lens moving device. 
 

3. The camera module of claim 1, wherein the first circuit board is electrically connected to the second circuit board through the soldering portion.

2. The camera module of claim 1, wherein the first circuit board is electrically connected to the second circuit board through the soldering portion.
4. The camera module of claim 1, wherein a lower surface of the coupling reinforcement portion is coupled to an upper surface of the first circuit board.

3. The camera module of claim 1, wherein a lower surface of the coupling reinforcement portion is coupled to an upper surface of the first circuit board.
5. The camera module of claim 1, comprising a flexible circuit board disposed on an upper surface of the first circuit board, and wherein the flexible circuit board is electrically connected to the first circuit board.

4. The camera module of claim 1, comprising a flexible circuit board disposed on an upper surface of the first circuit board, and wherein the flexible circuit board is electrically connected to the first circuit board.
6. The camera module of claim 5, wherein a lower surface of the coupling reinforcement portion is coupled to an upper surface of the flexible circuit board.

5. The camera module of claim 4, wherein a lower surface of the coupling reinforcement portion is coupled to an upper surface of the flexible circuit board.
7. The camera module of claim 6, comprising an insulating layer disposed on the upper surface of the flexible circuit board.

6. The camera module of claim 5, comprising an insulating layer disposed on the upper surface of the flexible circuit board.
8. The camera module of claim 7, wherein the coupling reinforcement portion is coupled to the insulating layer.
7. The camera module of claim 6, wherein the coupling reinforcement portion is coupled to the insulating layer.

9. The camera module of claim 8, wherein the coupling reinforcement portion comprises an upper end that is located higher than an upper surface of the insulating layer.
8. The camera module of claim 7, wherein the coupling reinforcement portion comprises an upper end that is located higher than an upper surface of the insulating layer.
10. The camera module of claim 1, wherein a longitudinal direction of the coupling reinforcement portion is in parallel with a longitudinal direction of the soldering portion
9. The camera module of claim 1, wherein a longitudinal direction of the coupling reinforcement portion is in parallel with a longitudinal direction of the soldering portion, and wherein the longitudinal direction of the coupling reinforcement portion is perpendicular to the first direction.

11. The camera module of claim 1, wherein the coupling reinforcement portion comprises a first portion, wherein a width of the first portion of the coupling reinforcement portion decreases with increasing distance from the first circuit board.
10. The camera module of claim 7, wherein the coupling reinforcement portion comprises a first portion, wherein a width of the first portion of the coupling reinforcement portion decreases with increasing distance from the first circuit board.

12. The camera module of claim 11, wherein the coupling reinforcement portion comprises a second portion disposed under the first portion of the coupling reinforcement portion.
11. The camera module of claim 10, wherein the coupling reinforcement portion comprises a second portion disposed under the first portion of the coupling reinforcement portion, and the second portion is coupled to the flexible circuit board and the insulating layer.

13. The camera module of claim 7, wherein the coupling reinforcement portion comprises:
a first portion, wherein a width of the first portion of the coupling reinforcement portion decreases with increasing distance from the first circuit board; and 
a second portion disposed under the first portion of the coupling reinforcement portion, wherein the second portion is coupled to the flexible circuit board and the insulating layer.

12. The camera module of claim 10, wherein the first portion comprises a first region and a second region, wherein the second region is disposed on the first region, and wherein each of the first and second regions has a width decreasing with increasing distance from the first circuit board.

14. The camera module of claim 6, wherein a height of the coupling reinforcement portion is greater than a height of the insulating layer with respect to the upper surface of the flexible circuit board.
13. The camera module of claim 5, wherein a height of the coupling reinforcement portion is greater than a height of the insulating layer with respect to the upper surface of the flexible circuit board.
15. The camera module of claim 1, wherein the lens moving device comprises:
a housing;
a bobbin disposed in the housing and coupled to the lens barrel;
a coil and a magnet configured to move the lens barrel in a direction parallel to an optical axis of the lens barrel; and
a base disposed under the bobbin.

14. The camera module of claim 1, wherein the lens moving device comprises: 
a housing; 
a bobbin disposed in the housing and coupled to the lens barrel; 
a coil disposed on the bobbin; 
a magnet disposed on the housing and facing the coil; 
an elastic member coupled to the bobbin and the housing; and 
a base disposed under the bobbin.

16. The camera module of claim 1, wherein the second terminal of the second circuit board is disposed on a first side surface of the base, and
wherein at least one part of the coupling reinforcement portion is coupled to a second side surface of the base, and the second side surface of the base is opposite to the first side surface of the base.

15. The camera module of claim 14, wherein the second terminal of the second circuit board is disposed on a first side surface of the base, and wherein at least one part of the coupling reinforcement portion is coupled to a second side surface of the base, and the second side surface of the base is opposite to the first side surface of the base.
17. The camera module of claim 1, wherein the coupling reinforcement portion is made of an epoxy or a thermosetting adhesive.
19. The camera module of claim 1, wherein the second terminal of the second circuit board is disposed on a first side surface of the base, and
wherein at least one part of the coupling reinforcement portion is coupled to a second side surface of the base, and the second side surface of the base is opposite to the first side surface of the base.

18.  The camera module of claim 1, wherein the coupling reinforcement portion is made of an epoxy or a thermosetting adhesive.
15. The camera module of claim 14, wherein the second terminal of the second circuit board is disposed on a first side surface of the base, and wherein at least one part of the coupling reinforcement portion is coupled to a second side surface of the base, and the second side surface of the base is opposite to the first side surface of the base.
20. A camera module comprising: 
     a first circuit board comprising a first terminal; 
         an image sensor disposed on the first circuit board; and 


         a lens moving device comprising a lens barrel disposed on the image sensor and a second circuit board comprising a second terminal.

1.        A camera module, comprising: 
      a first circuit board comprising a first terminal;  
         an image sensor disposed on the first circuit board;  
         a filter disposed on the image sensor;  
         a lens barrel disposed on the filter;  
         a lens moving device configured to move the lens barrel in a first direction and comprising a second circuit board comprising a second terminal;  
         a soldering portion disposed on one side of the lens moving device and connecting the first 
terminal of the first circuit board and the second terminal of the second circuit board; and 
         a coupling reinforcement portion disposed on another side of the lens moving device and coupling the lens moving device and the first 
circuit board, 
         wherein the coupling reinforcement portion and the soldering portion are disposed on opposite sides with respect to an optical axis of the lens moving device. 
 



Claims 1, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 of U.S. Patent No. 10,419,650. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

The similar limitation of claims 1, 10 of U.S. Patent No. 10,419,650 and limitations of claims 1, 18 of the instant application are compared as shown in the table below.

INSTANT APPLICATION
U.S. PATENT No. 10,419,650
1.   A camera module, comprising:
      a first circuit board comprising a first terminal;
      an image sensor disposed on the first circuit board;
         a lens moving device comprising a lens barrel disposed on the image sensor and a second circuit board comprising a second terminal;
          a soldering portion connecting the first terminal of the first circuit board and the second terminal of the second circuit board; and
           a coupling reinforcement portion coupling the lens moving device and the first circuit board;
          wherein the coupling reinforcement portion and the soldering portion are located opposite to each other with the lens moving device interposed therebetween.

1. A camera module, comprising: 
      a first holder on which a filter is mounted; 
       a lens barrel configured to be movable up and down in a first direction with respect to the first holder; 
       a lens driving device configured to move the lens barrel in the first direction and comprising a terminal; 
        a first circuit board on which an image sensor is mounted, wherein the first circuit board is configured to be disposed on a bottom of the first holder; 
         a soldering portion configured to electrically connect the terminal of the lens driving device and the first circuit board; and 
         a coupling reinforcement portion configured to be disposed to face toward the soldering portion and couple the lens driving device and the first circuit board.

18. A camera module, comprising:
      a first circuit board comprising a first terminal;
       an image sensor disposed on the first circuit board;
         a lens moving device comprising a lens barrel disposed on the image sensor, a bobbin coupled to the lens barrel and configured to move in a first direction, a second circuit board comprising a second terminal, and a base disposed under the second circuit board;
           a soldering portion connecting the first terminal of the first circuit board and the second terminal of the second circuit board; and
          a coupling reinforcement portion coupling the base and the first circuit board;
         wherein the coupling reinforcement portion and the soldering portion are located opposite to each other with the base interposed therebetween.

1. A camera module, comprising: 
      a first holder on which a filter is mounted; 
       a lens barrel configured to be movable up and down in a first direction with respect to the first holder; 
       a lens driving device configured to move the lens barrel in the first direction and comprising a terminal; 
        a first circuit board on which an image sensor is mounted, wherein the first circuit board is configured to be disposed on a bottom of the first holder; 
         a soldering portion configured to electrically connect the terminal of the lens driving device and the first circuit board; and 
         a coupling reinforcement portion configured to be disposed to face toward the soldering portion and couple the lens driving device and the first circuit board.

10. The camera module of claim 1, wherein the lens driving device comprises: 
       a bobbin in which the lens barrel is provided configured to move in the first direction; 
       a first coil configured to be disposed on an outer circumference surface of the bobbin; 
       a first magnet configured to be disposed such that the first magnet faces the first coil; 
        a housing in which the first magnet is disposed; an upper elastic member configured to be provided at an upper side of the bobbin and to elastically support movement of the bobbin in the first direction; 
           a lower elastic member configured to be provided at a lower side of the bobbin and to elastically support movement of the bobbin in the first direction; 
       a printed circuit board in which the terminal is provided, wherein the printed circuit board is configured to be coupled to the housing; and 
        a base configured to be disposed on a bottom of the bobbin.




Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,303,78 in view of Yu (US 8,760,570).
Regarding claim 20, Patent Claim 20 discloses a camera module comprising: 
a first circuit board comprising a first terminal (Patent Claim 20, line 2); 
an image sensor (Patent Claim 20, line 3) disposed on the first circuit board; and 
a lens moving device (Patent Claim 20, lines 4-6) and a second circuit board (Patent Claim 20, lines 7-8) comprising a second terminal.
Patent Claim 20 fails to disclose a lens moving device comprising a lens barrel disposed on the image sensor.
However, Yu discloses lens barrel 17 is disposed on the image sensor 30 (figures 2, 4, column 1, lines 29-36; column 2, lines 1-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 20 by the teaching of Yu in order to drive a lens for performing focusing function or zooming function.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 8,760,570).
Regarding claim 20, Yu discloses a camera module (camera module 100, figure 1) comprising: 
a first circuit board (rigid print circuit board 22, figures 2, 4, column 2, lines 16-67) comprising a first terminal; 
an image sensor (image sensor 30, figures 2, 4, column 2, lines 16-24) disposed on the first circuit board; and 
a lens moving device comprising a lens barrel (lens barrel 17, figures 2, 4, column 1, lines 29-36; column 2, lines 1-24) disposed on the image sensor and a second circuit board (flexible print circuit board 24, figures 2, 4, column 2, lines 16-67) comprising a second terminal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tam (US 9241097) discloses camera module including image sensor die in molder cavity substrate.
Kinsman (US 2005/0200012) discloses chip size image sensor camera module.
Aoki et al. (US 2008/0131112) discloses camera module and imaging apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        9/30/2022